Application for review of sentence imposed by the Superior Court, Judicial District of Windham, Docket No. 61778-8489; 62181-8558; and 64556-8560.
Lawrence Bates, Special Public Defender, for Petitioner
Mark Solak, Assistant State's Attorney, for the State.
Sentence Affirmed
BY THE DIVISION: The petitioner was convicted after pleading guilty to various charges, as follows:
61778-8489:
   Possession with Intent to Sell Narcotics [21a-277 (a)] — Fifteen (15) years, Execution Suspended After Seven (7) years, Probation Five (5) years.
62181-8558:
   Possession with Intent to Sell Narcotics [21-277 (a)] — Fifteen (15) years, Execution Suspended After Seven (7) years, Probation Five (5) years. (Consecutive to the sentence in 61778-8489).
64556-8560:
   Failure to Appear — First Degree [53a-172 (a)], 1 year, consecutive to the previously imposed sentences.
        The total effective sentence imposed was Thirty (30) years, execution suspended after Fifteen (15) years, with Probation for Five (5) years.
CT Page 737
(The sentencing transcript indicates the sentencing Court stated the total effective sentence was "thirty-one years, execution suspended after serving fifteen years. The correct total effective sentence is thirty years, execution suspended after serving fifteen years, and the Department of Corrections confirms that the correct sentence is reflected on their records.)
The charge in Docket Number 61778-8489 involved the execution of a search warrant for the petitioner's apartment in which sixty-nine (69) glassine bags of heroin and $8,235.00 in cash was seized. The date of the search was February 9, 1988.
The charge in 62181-8558 involved the execution of a warrant on the same premises on March 21, 1988 wherein twenty-two (22) bags of heroin were seized.
The petitioner was arrested in the earlier case on February 9, 1988. He was out on bond when the March warrant was executed.
The charge of Failure to Appear arose when the petitioner failed to come to Court on April 15, 1988 to answer the drug charges. He was arrested in New York State sometime in 1988 and returned to Connecticut.
The petitioner asks the Division to consider that his sentence was disproportionate to sentences imposed for narcotics violations in Windham County and provides the Division with a list of sentences imposed during 1988 and 1989. Because of the individuality of each defendant and the uniqueness of the circumstances surrounding every case, the statistical analysis does not lend itself to meaningful comparison.
The petitioner also states that the State had originally offered him a substantially less severe recommendation, but that it was withdrawn when the petitioner rejected it. Whether the initial offer was made before the petitioner failed to appear is uncertain, but the issue is whether the sentence ultimately imposed was overly severe or disproportionate.
The petitioner had a conviction for possession of narcotics in 1985. He was given a suspended sentence. While on probation he was arrested for drug offenses in New Jersey and convicted in that State. CT Page 738
These present offenses show a continuing pattern of drug dealing involving substantial quantities of drugs and amounts of money. He apparently supported himself by this illegal activity for a long period of time, and the situation was exacerbated when the petitioner fled the jurisdiction.
Under all the circumstances the sentence is not deemed by the Division to be inappropriate or unduly severe.
It is affirmed.
Purtill, J., Klaczak, J. and Norko, J. participated in this decision.